DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 and 1a, corresponding to Fig. 4 and Fig. 8, in the reply filed on 6/3/2021 is acknowledged.
Applicant advises that claims 1, 3, 4, 6, 7, 8, 9, and 10 are readable thereon and that claim 1 is generic.
Based on applicant’s response and amended claims, claim 2 is cancelled and claim 5 is withdrawn from further consideration. 
Claims 7 is also with drawn from consideration by the office, because claim 7 recites a “vent that communicates with an inner space of the unit body and an inner space of the storage box”.  The vent (10c, par. 83-89 of the published application) is a feature found in Fig. 14, and not in Figs. 4 and 8 of the elected species.
That status of the claims is as follows,  
1, 3, 4, 6, 8, 9, and 10 are under examination herein.
Claim 2 is cancelled.
Claims 5 and 7 are withdrawn from further consideration.



Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 will be distinguished from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However such an amended claim cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Specifically, the 112(b) rejection of claim 10.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Drawings
The drawings are objected to because, in Fig. 8 item 23 is pointing to a solid wall.  However, item (23) is described as an opening that provides communication between the unit body (10) and storage box (20), per par. 52 of the published application.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a passage” of claim 6 must be shown or the feature(s) canceled from the claim(s).  NOTE: assuming the passage is shown, it is not numbered in elected Figures 4 and 8, and therefore cannot be distinguished from other parts in the figures.  
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6
The claim recites, “wherein in the unit body, a drain pan is provided, the drain pan being configured to receive water of condensation”.  It is not clear if “a drain pan” is referring back to the drain pan recited in claim 1. 
Claim 10
There is a lack of antecedent basis for “the vertical tube”. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3, 6, 8, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0277541 to Kadle
Regarding claim 1, Kadle teaches a unit device of a refrigeration cycle apparatus (abstract, an hvac system using a refrigerant), the unit device forming part of a refrigerant circuit using flammable or slightly flammable refrigerant (par. 5), and comprising:
a unit body (see annotated Kadle Fig. 1 below); and
a storage box (52, one way valve, pars. 21, 22, which in at least a closed position will form an enclosed box) provided with a sensor (28, par.24) configured to detect leakage of the refrigerant and a communicating portion (26, drain hole, par. 20) configured to communicate with the unit body, the storage box being attached to an outer wall portion of the unit body,  
wherein in the unit body, a drain pan (see annotated figure, bottom of condensate sump 24, par. 22) is provided, the drain pan being configured to receive water of condensation (par. 22),
wherein the drain pan has a natural discharge outlet (upper portion of 26, and/or the hole into which 26 is inserted) for drain water, and
wherein the natural discharge outlet communicates with the storage box via the
communicating portion. (apparent from the Figure).

    PNG
    media_image1.png
    511
    566
    media_image1.png
    Greyscale



Regarding claim 3, Kadle teaches the unit device of claim 1, further comprising:
a socket configured to communicate with the unit body and the storage box via the communicating portion. (the entirety of 26)

Regarding claim 6, Kadle teaches the unit device of claim 1, 
wherein in the unit body, a drain pan is provided, the drain pan being configured to receive water of condensation (see annotated Figure 1)

NOTE: see the drawing objections.  It is not clear how the “passage” is different from the communicating portion and natural outlet of claim 1, and the socket of claim 3).  These items singly and/or collectively define “a passage”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0277541 to Kadle in view of US 2002/0178738 to Taira.
Regarding claim 1, the office asserts Kadle teaches the use of a flammable refrigerant.  To the extent applicant asserts otherwise, Taira teaches an air conditioning system with a flammable refrigerant. (abstract).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kadle, in view of Taira, in order to use a refrigerant with low global warming and ozone depleting characteristics (Kadle, par. 5)    
	
	  Regarding claim 8, Kadle as modified teaches the unit device of claim 1, but does not teach, 
wherein the unit device of the refrigeration cycle apparatus is an indoor unit of an air-conditioning apparatus, the indoor unit including a heat exchanger, a refrigerant pipe 
Taira teaches an indoor unit (1, abstract) with a heat exchanger (3, Fig. 1), a refrigerant pipe (10) and a fan (7, Fig. 2), all provided in the unit body.  Similarly to Kadle, Taira also teaches a drain pan (4) beneath the heat exchanger, and a refrigerant leak sensor (11, Fig. 1, par. 34) in the vicinity of the drain pan.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kadle, in view of Taira, in order to utilize the construction of Kadle in an indoor unit, depending upon the geometrical design of the indoor unit, including the locations of the parts, the plumbing routs, and space allowed for the refrigerant leak sensor.      
	
	 Regarding claim 9, Kadle as modified teaches the unit device of claim 8, but does not teach the indoor unit is a ceiling mounted type of indoor unit that is attached to a ceiling of a room.
	Taira teaches that indoor units can be attached to a ceiling. (Fig. 7, par. 49).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Kadle, in view of Taira, in order to utilize the construction of Kadle in an indoor unit attached to a ceiling, depending upon a building’s cooling needs and floor plan, and the end user’s preferences. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.